IN THE COMMONWEALTH COURT OF PENNSYLVANIA

April A. Goode,                    :
                         Appellant :
                                   :
                 v.                : No. 1517 C.D. 2018
Housing Authority of the City of   : Submitted: September 9, 2019
Shamokin                           :
                                   :
BEFORE: HONORABLE ANNE E. COVEY, Judge
           HONORABLE MICHAEL H. WOJCIK, Judge
           HONORABLE ROBERT SIMPSON, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY SENIOR JUDGE SIMPSON                             FILED: October 9, 2019

                                       I. Introduction
               This case returns to us after our decision in Goode v. Housing Authority
of the City of Shamokin (Pa. Cmwlth., No. 1623 C.D. 2016, filed June 13, 2017),
2017 WL 2544304 (unreported) (hereinafter, Goode I), wherein we vacated and
remanded for further proceedings primarily focusing on whether April A. Goode
(Goode), a recipient of housing assistance under the Housing Choice Voucher
Program (Program), commonly referred to as “Section 8,”1 received fair notice of an
administrative hearing, which she failed to attend. Following that hearing, the
Housing Authority of the City of Shamokin (Authority) terminated Goode’s housing
assistance pursuant to regulations established by the U.S. Department of Housing
and Urban Development (HUD). On remand, the Authority ultimately conducted an

       1
         See Section 8(a) of the Housing and Community Development Act of 1974, 42 U.S.C.
§1437f(a). The Program is funded by the federal government, but it is administered by local public
housing authorities. 42 U.S.C. §1437f(o).
evidentiary hearing at which Goode participated.        Following that hearing, the
Authority upheld the prior termination of Goode’s housing assistance. On appeal,
the Court of Common Pleas of Northumberland County2 (trial court) upheld the
Authority’s termination of Goode’s assistance. For the reasons that follow, we
affirm.


                                     II. Background
               On October 1, 2015, the Authority initially approved Goode’s
participation in the Program. The Authority paid a portion of Goode’s rent directly
to her landlord, Peter Ruch (Landlord). Goode also received utility reimbursements.
However, Goode did not move into the rental unit until about a week later, allegedly
because Landlord needed to repair a broken thermostat and a water leak. As a result
of these problems, Goode claims she did not switch the water or electric into her
name until October 8, 2015.


               After Landlord emailed the Authority that Goode failed to pay her share
of the October rent or place the utilities in her name, the Authority mailed Goode a
letter threatening to terminate her housing assistance. The Authority gave Goode 10
days from the date of the letter to prove payment of rent. Also, because Goode
received a utility allowance, she was asked to produce documents from her utility
companies showing that she transferred them into her name.


               Upon receiving the letter, Goode immediately called the Authority to
explain that the problem had been resolved. However, Goode could not produce all

      2
          The Honorable Hugh A. Jones presided.



                                             2
of the required documents in the 10-day period, which expired October 19, 2015. At
the expiration of the 10-day period (20 days after the letter), the Authority notified
Goode by letter that it intended to terminate her housing assistance, effective
November 30, 2015. The Authority advised Goode that she could request an
informal grievance hearing. Goode requested a grievance hearing regarding the
termination of her assistance.


             The Authority sent Goode notice of a grievance hearing scheduled for
November 17, 2015. Following the hearing, the Authority issued a determination
finding Goode in violation of the Program. However, the Authority permitted Goode
to remain in the Program contingent upon her supplying the Authority with proof of
her water and electric utility payments by the 30th day of each month for three
consecutive months.


             The Authority also requested that Goode provide documentation that
her daughter was enrolled in the local school district and that her current driver’s
license and vehicle registration show her (subsidized) residential address.


             However, as of January 6, 2016, Goode failed to provide any
documentation regarding her utility payments for the months of November and
December 2015. In response, the Authority notified Goode that it intended to
terminate her assistance effective January 31, 2016. The Authority’s notice advised
Goode she could request an informal grievance hearing regarding the proposed
action.




                                          3
             In response, Goode sent the Authority a letter and attached
documentation. Goode indicated in her letter that if the Authority still wanted to
terminate her from the Program after receiving the documentation, she would like a
second informal hearing. Because Goode’s attachments did not change the fact that
she failed to timely provide the requested documentation, the Authority provided
Goode with notice of a hearing scheduled for January 20, 2016. However, Goode
failed to appear at the January 2016 hearing. Thereafter, the Authority terminated
Goode from the Program.


             Goode appealed the Authority’s decision to the trial court. The trial
court held a hearing at which Goode, the Authority’s executive director, Ronald
Miller (Executive Director) and the Authority’s rental manager for the Program,
Kathleen Shevitski (Rental Director) testified. Shortly thereafter, the trial court
issued an order denying Goode’s appeal. In upholding the Authority’s termination
of Goode’s housing assistance, the trial court noted that the certified record indicated
the Authority’s actions were fully compliant with its administrative plan developed
pursuant to HUD regulations.


             Goode appealed to this Court. In Goode I, we determined that the trial
court did not resolve a factual dispute as to whether Goode was properly notified of
the second hearing. We noted that the Authority based the termination of housing
assistance on Goode’s failure to appear at the second hearing. Therefore, we
remanded the case to the trial court for a determination as to whether Goode received
notice of the January 2016 hearing.




                                           4
             Ultimately, the trial court remanded the matter to the Authority with
instructions to schedule a new grievance hearing for Goode and to provide her with
adequate notice of the hearing. The Authority served Goode with a hearing notice
and held the remand hearing on August 23, 2017. Malcom C. Farrow, IV (Hearing
Officer), presided. Hearing Officer took testimony and received evidence.


             Hearing Officer issued a decision upholding the Authority’s
termination of Goode’s housing assistance.        Hearing Officer determined the
Authority acted reasonably based upon Goode’s repeated failure to provide the
requested documentation. Hearing Officer noted that in the short time Goode
participated in the Program, she showed little appreciation for the Program’s
requirements. Goode twice disregarded the Authority’s requests for documentation
until she received notice that the Authority intended to terminate her housing
assistance. Hearing Officer found that the Authority established just cause for
terminating Goode’s assistance.


             Goode then filed a local agency appeal to the trial court based upon the
record. In October 2018, the trial court issued an opinion and order affirming the
Authority’s decision. Original Record (O.R.), Item No. 11. In its opinion, the trial
court addressed the four issues presented by Goode as follows.


             First, Goode argued that the Authority cannot terminate her housing
assistance based on her failure to timely pay her utility bills. The trial court found
that the Authority did not terminate assistance based on untimely utility payments.
Rather, the Authority terminated assistance based on Goode’s repeated refusal to



                                          5
provide timely documentation. The trial court noted that Goode obviously did not
appreciate the fact the Authority is also responsible for keeping records. Essentially,
the trial court reasoned that Goode continued to disregard the Program’s rules and
regulations.


               Second, Goode argued that the Authority’s request for documents was
not reasonable or relevant to the administration of the Program. In rejecting this
argument, the trial court observed that both the Authority and Program participants
are required to provide the necessary documentation to remain in the Program. The
trial court recognized that this requires proof of payment of utilities and residency.
Citing 24 C.F.R. §982.552(c)(1)(i), the trial court noted that a public housing agency
(PHA) may terminate assistance if the family violates any family obligations under
the program.


               Pursuant to 24 C.F.R. §982.551(b), a Program participant must supply
any information that a PHA determines is necessary in the administration of the
Program. Here, the trial court determined that Goode repeatedly failed to provide
the required information to the Authority.


               Third, Goode argued that the Authority failed to consider the non-
serious nature of the violation and the adverse effect of termination of a recipient’s
housing assistance.     The trial court found this issue to be the most difficult.
Nevertheless, the trial court noted that Goode repeatedly disregarded the Program’s
reporting requirements until threatened with termination.




                                          6
              Fourth, Goode alleged Hearing Officer was not impartial. The trial
court rejected this argument noting that there was no evidence supporting Goode’s
allegations of bias.


              Having rejected Goode’s arguments, the trial court affirmed the
Authority’s termination of Goode’s participation in the Program. Goode’s appeal to
this Court followed.3


                                          III. Issues
              Goode presents the following issues for our review. First, Goode
contends the Authority erred in terminating her participation in the Program based
on her failure to timely pay her utility bills. Goode further asserts the Authority’s
request for documents was neither reasonable nor relevant to the administration of
the Program. Goode also argues the Authority erred in terminating her assistance
under HUD regulations where she did not engage in serious wrongdoing. In
addition, Goode claims she was denied a full and fair hearing before an impartial
hearing officer.


                                       IV. Discussion
                                        A. Argument
              Goode first contends the Authority erred in terminating her
participation in the Program based on her failure to timely pay her utility bills.


       3
          Our review is limited to determining whether the hearing officer’s findings of fact are
supported by substantial evidence, or whether the hearing officer erred or violated a party’s
constitutional rights. Degelman v. Hous. Auth. of City of Pittsburgh, 67 A.3d 1287 (Pa. Cmwlth.
2013) (citing Zajac v. Altoona Hous. Auth., 626 A.2d 1271 (Pa. Cmwlth. 1993)).


                                               7
Goode asserts there is no requirement in the applicable HUD regulations that
requires that participants pay their utility bills on time. Further, Goode asserts that
when the Authority requested that she provide proof of payment of her utilities, the
Authority already knew she had utility service at her apartment in her name.
Nonetheless, the Authority asked Goode to prove she paid her utility bills each
month and decided to terminate her Program assistance because she failed to prove
it within the time limit given.


               Goode also argues that such documents were not necessary for the
Authority to administer the Program. Rather, Goode asserts, documentation is only
required for information related to the calculation of income, family composition,
signatures on consent forms, eligible immigration status and verification of social
security numbers. Goode maintains that payment of utility bills does not fall into
any of these categories.


               Goode points out that government benefits such as housing assistance
under the Program are property interests protected from arbitrary termination by the
Fourteenth Amendment.4 Mathews v. Eldridge, 424 U.S. 319 (1976); Goldberg v.
Kelly, 397 U.S. 254 (1970). Citing several cases from other jurisdictions, Goode
also argues her constitutional right to substantive due process protects her from
termination of her housing assistance for arbitrary or capricious reasons. See Cooley
v. Hous. Auth. of City of Slidell, 747 F.3d 295 (5th Cir. 2014) (housing authority’s
termination of housing assistance based on participant’s failure to comply with
annual reporting requirements was arbitrary and capricious, and violated


      4
          U.S. CONST. amend. XIV.


                                          8
participant’s due process rights under the circumstances where the authority failed
to consider recipient’s prompt action after receiving a rescheduling letter); Love v.
Auburn Hous. Auth. (M.D., Ala., No. 3:17cv810-WKW-WC, filed Jan. 16, 2018)
2018 WL 850157 (unreported in F.Supp.) (recipient’s technical violation of her
family obligations consisting of a failure to respond to notices requesting
information did not warrant the drastic remedy of terminating her housing
assistance); Johnson v. Fort Walton Beach Hous. Auth. (N.D. Fla., No. 3:11cv506-
MCR/EMT, filed Jan. 5, 2012), 2012 WL 10688344 (unreported in F. Supp. 2d)
(holding that a Program participant demonstrated a substantial likelihood of success
on her claim that a housing authority arbitrarily terminated her assistance after she
missed two meetings and failed to provide required documentation due to
circumstances beyond her control); Carter v. Olmsted Cty. Hous. & Redev. Auth.,
574 N.W.2d 725 (Minn. Ct. App. 1998) (holding that a Program participant’s failure
to provide tax returns, without some proof that she could obtain them, could not be
used as a basis to terminate her assistance); McClarty v. Greene Metro., 963 N.E.2d
182 (Ohio Ct. App. 2011) (holding that a housing authority’s termination of housing
assistance to a Program participant who unintentionally failed to report child support
income was arbitrary and capricious absent a finding of an intent to deceive or a
pattern of conduct demonstrating serious disregard for her participant obligations);
Gist v. Mulligan, 65 A.D.3d 1231, 886 N.Y.S.2d 172 (N.Y. Sup. Ct. App. 2009)
(holding that a housing authority’s decision to terminate housing assistance for a
Program participant’s failure to complete a recertification form and give notice that
she vacated her apartment due to incarceration was so disproportionate to the
offenses committed as to shock one’s sense of fairness).




                                          9
             Here, Goode asserts the Authority: (1) requested documents on October
9, 2015 showing Goode paid her October 2015 rent and registered the electric and
water utilities in her name (Ex. A-2); (2) notified Goode on October 29, 2015 that
her housing assistance would be terminated in one month for failure to provide the
required documents and for claiming an individual on the lease who did not reside
there; and (3) by letter dated November 24, 2015, notified Goode that she will need
to provide proof of her daughter’s enrollment in the local school district; proof by
the 30th of each month that she paid her electric and water utility bills; and proof
that she changed her driver’s license and vehicle registration to her current address
as required by state law.


             All of these requests for documents occurred within two months of the
Authority’s approval of housing assistance. Goode claims the Authority’s only
arguably valid concerns related to an October 9, 2015 email from Landlord regarding
the rent and utilities. Goode asserts she resolved these issues by paying her share of
the rent on October 14, 2015. Goode further asserts the Authority could have
resolved these issues with a simple call or email to Landlord.


             Goode maintains the real and unspoken reason for the Authority’s
requests for documentation was the Authority’s suspicion that she was not living at
the apartment she rented. Goode argues there is nothing in the record to support the
Authority’s suspicion. Rather, the Authority’s request for documentation shows a
bias on the part of the Authority and Hearing Officer based on their experience with
other tenants.




                                         10
              Goode further argues that one consistent statutory and regulatory
protection found in all programs administered by HUD is the requirement that
termination from a program result only from serious wrongdoing. In particular,
Goode asserts HUD regulations set forth the following factors that a housing
authority may consider when making a decision to terminate Program assistance:

              all relevant circumstances such as the seriousness of the
              case, the extent of participation or culpability of individual
              family members, mitigating circumstances related to the
              disability of a family member, and the effects of denial or
              termination of assistance on other family members who
              were not involved in the action or failure.

24 C.F.R. §982.552(c)(2)(i) (emphasis added).


              Applying this regulation here, Goode asserts the Authority does not
deny that she provided all the documents it requested. Thus, the Authority’s only
complaint is the timing of the document submissions. According to Goode, the
totality of the circumstances here, including the nature and amount of the documents
requested, the short time given to provide them, and the short delay between the
Authority’s deadlines and the dates of her submissions, support her assertion that the
Authority erred in finding violations so serious as to warrant termination of
assistance.


              In her final argument, Goode contends Hearing Officer, a member of
the Authority’s Board of Directors at the time, only questioned Goode as to whether
she lived at the apartment at the time, which was not an issue at the hearing or a basis
for her termination. Citing the transcript of the August 2017 remand hearing, Goode
further asserts Hearing Officer: tried to stop Goode’s counsel from making a closing

                                           11
argument; repeatedly referred to Goode’s counsel’s statements as “your opinion;”
accused Goode’s counsel of trying to ossify and confuse; and did not take Goode’s
exhibit or the case law she provided.


             Goode further argues Hearing Officer did not interrupt the Authority’s
closing argument and accepted the Authority’s exhibits. Goode maintains she was
denied a full and fair hearing before an impartial hearing officer.


             In response, the Authority asserts Hearing Officer was qualified under
24 C.F.R. §982.555(e)(4)(i), which provides:

             (4) Hearing officer: Appointment and authority.

             (i) The hearing may be conducted by any person or
             persons designated by the PHA, other than a person who
             made or approved the decision under review or a
             subordinate of this person.

             The Authority argues that Goode makes only vague, uncorroborated
allegations that Hearing Officer was not friendly enough to her counsel and that he
failed to pick up documents submitted as evidence as quickly as her counsel desired.
Summarizing, the Authority asserts Hearing Officer conducted an extensive hearing
at which the parties presented considerable documentary evidence. The Authority
maintains all documents presented by both parties were admitted into evidence and
that each party was permitted to present all their witnesses and cross-examine the
other party’s witnesses. The Authority further argues the written decision does not
reflect any apparent bias.




                                          12
                                    B. Analysis
                       1. Hearing Officer’s Determination
             Pursuant to 24 C.F.R. §982.551 (relating to obligations of a
participant), Goode is subject to the following obligations:

             (b) Supplying required information—

                    (1) The family must supply any information that the
             PHA or HUD determines is necessary in the
             administration of the [P]rogram, including submission of
             required evidence of citizenship or eligible immigration
             status ….         ‘Information’ includes any requested
             certification, release or other documentation.

                                      * * * *

                    (4) Any information supplied by the family must be
             true and complete.

                                      * * **

             (e) Violation of lease. The family may not commit any
             serious or repeated violation of the lease.

24 C.F.R. §982.551(b)(1), (b)(4), (e) (emphasis added).


             In his 2017 decision on remand, Hearing Officer noted that the
Authority approved Goode’s apartment, with her lease to begin on October 1, 2015.
Hr’g Officer (H.O.) Op., 9/4/17, at 1. On October 9, 2015, Landlord emailed Rental
Director and complained that Goode failed to pay her security deposit and her first
month’s rent. Goode also failed to put the water bill in her name. See Grievance
Hr’g, 8/23/17, Ex. A-1.




                                         13
             On October 9, 2015, the Authority mailed Goode a warning letter based
on Landlord’s email. See Ex. A-2. The Authority requested that Goode provide
documentation within 10 days showing that she paid her rent and placed the utilities
in her name. Id. Goode, however, did not respond to the Authority. By letter dated
October 29, 2015, the Authority notified Goode that as a result of her failure to
provide the requested documents within the timeframe given, her assistance would
be terminated effective November 30, 2015. See Ex. A-3. The Authority also
alleged an individual listed on the lease did not reside in the unit. Id. Eventually,
the Authority noted, Goode provided documentation that her daughter resided in the
household and was enrolled in “cyber-school” with the Shamokin Area School
District. H.O. Op. at 2; Ex. A-12.


             Goode responded to the notice of termination with a letter requesting a
grievance hearing regarding the termination.       See Ex. A-4.      By letter dated
November 9, 2015, the Authority granted Goode’s request and scheduled a
grievance hearing for November 17, 2015. See Ex. A-5. At the November 2015
hearing, Goode testified and presented documentation. Goode’s documentation
established that she placed the electric and water utilities in her name on October 8,
2015. H.O. Op. at 7; Exs. A-8 to A-11.


             Nonetheless, Hearing Officer determined the Authority had the legal
right to terminate Goode from the Program based on her failure to pay the rent and
place the utilities in her name by October 1, 2015, and on her failure to respond to
the Authority’s request for documentation. H.O. Op. at 4. Hearing Officer, citing




                                         14
Landlord’s email, rejected Goode’s explanation that Landlord agreed to let her
withhold the rent because of alleged deficiencies in the unit. Id.


              However, the Authority’s grievance determination, dated November
24, 2015, permitted Goode to remain in the Program subject to the following
conditions:

              [Y]ou, the participant will need to provide proof of
              enrollment in local school district, paid utility bills (PP&L
              and Aqua) by the 30th of each month (November 2015,
              December 2015 and January 2016), and provide photo ID
              (PA driver[’]s license) and vehicle registration with
              current address as required by Commonwealth law by
              December 31, 2015.

Ex. A-7 (Grievance Requirements).           Hearing Officer agreed that under the
circumstances, the Authority took the correct action. H.O. Op. at 5.


              Next, Hearing Officer determined the Grievance Requirements were
reasonable, noting that the Authority may place these requirements on Goode
pursuant to 24 C.F.R. §982.551(b)(1). H.O. Op. at 5. Hearing Officer also rejected
Goode’s argument that the Grievance Requirements were confusing and unclear. Id.
at 6.


              After failing to receive the required utility payment documentation for
either November or December 2015, the Authority notified Goode that she would
be terminated from the Program effective January 31, 2016. H.O. Op. at 6-7. In
response to this notice, Goode provided the requested documentation. Id. at 7.




                                           15
Hearing Officer noted that the Authority made no contention that Goode’s
documentation was inadequate. Id.


             Nonetheless, Hearing Officer recognized that the issue before him was
whether it was reasonable for the Authority to terminate Goode’s participation in the
Program based on her repeated failure to provide documentation as required by 24
C.F.R. §982.551(b)(1).       In particular, Hearing Officer cited 24 C.F.R.
§982.552(c)(1), which provides that a PHA may terminate Program assistance if the
participant family violates any of the obligations in 24 C.F.R. §982.551. In reaching
his determination, the Hearing Officer reasoned as follows:

             As of January 2016, [Goode] was only a [Program]
             participant with the Authority for a little over three
             months. By this time, [Goode] had already received her
             second notice of termination from the [Program].
             [Goode], in the short time she was [a Program] participant
             with the Authority, has shown little appreciation for the
             requirements of the [Program]. [Goode] has shown a
             tendency to ignore the Authority and only provide
             documentation when [she] has received notice that she is
             to be terminated from the [Program]. Under the
             circumstances, I find that the Authority is legally
             authorized and has shown due cause to terminate [Goode]
             from the [Program].

H.O. Op. at 7.


                               2. Merits of Appeal
                           a. Failure to Pay Utility Bills
             As discussed above, Hearing Officer determined the Authority
terminated Goode from the Program based on her failure to comply with the



                                         16
Grievance Requirements established by the November 2015 grievance
determination permitting Goode to remain in the Program.              The Grievance
Requirements mandated that Goode provide proof that she paid her electric and
water utility bills by the 30th of each month for November and December 2015, and
January 2016. Despite this condition, Goode failed to provide this documentation
until threatened again with termination.


              Pursuant to 24 C.F.R. §982.552(c)(1), the Authority may terminate
Program assistance for a participant family if it violates any of the obligations in 24
C.F.R. §982.551. A participant family must supply any information that a PHA
determines is necessary in the administration of the Program.              24 C.F.R.
§982.551(b)(1). Any information supplied by the family must be true and complete.
24 C.F.R. §982.551(d). A PHA may terminate housing assistance based on a
participant’s knowing and willful failure to comply with any family obligations.
This includes the failure to provide documentation the PHA determined to be
necessary. See Zajac v. Altoona Hous. Auth., 626 A.2d 1271 (Pa. Cmwlth. 1993).
As Hearing Officer observed, Goode demonstrated a tendency to disregard the
Authority’s requests for documentation until she received notice that her Program
assistance would be terminated. Therefore, we reject Goode’s contention that the
Authority erred by terminating her participation in the Program based solely on her
failure to pay her utility bills.


                        b. Reasonable Request for Documents
              Next, Goode asserts the Authority’s request for utility payment
documentation was neither reasonable nor relevant to the Authority’s administration



                                           17
of the Program. At the August 2017 grievance hearing, Goode acknowledged that
she agreed to comply with the Grievance Requirements, including the required
monthly documentation regarding payment of her utility bills for November 2015,
December 2015, and January 2016, as a condition of her continued participation in
the Program. See Notes of Testimony (N.T.), 8/23/17, at 90; Suppl. Reproduced
Record (S.R.R.) at 10b.


             Here, Landlord notified the Authority, in early October 2015, that
Goode failed to pay her rent on time and to place the utilities in her name. See Ex.
A-1. The Authority notified Goode that she had 10 days to provide the Authority
with a paid rent receipt for October 2015, and a document showing the date the
electric and water utilities were placed in her name. Ex. A-2. By letter dated October
29, 2015, the Authority advised Goode as follows:

             [Y]ou have not complied with the requirements of the
             [Program]. Specifically, failure to provide required
             documents in timeframe given in letter dated October 9,
             2015, and claiming individual on lease/voucher that is not
             residing in the unit, therefore being over subsidized.

             As a result of your failure to comply with the above stated
             requirement your assistance will be terminated effective
             November 20, 2015. If you wish to appeal this decision,
             you have the right to an informal hearing. …

Ex. A-3 (emphasis added).


             Further, as of the first grievance hearing on November 15, 2015, Goode
had not yet changed the address on her driver’s license or vehicle registration to her
current residential address. However, rather than terminating Goode from the


                                         18
Program, the Authority conditioned her continued participation on the requirement
that she provide proof that she paid her utility bills for November and December
2015, and January 2016. At the hearing, the Authority indicated that this meant
Goode needed to bring in her electric and water bills by the end of the month during
those three months. See N.T. at 32; S.R.R. at 8b. The Authority further indicated
that it discussed this requirement with Goode at the hearing, and she agreed to do it.
Id. In exchange, the Authority agreed to Goode’s continued participation in the
Program. N.T. at 32-33; S.R.R. at 8b-9b.


             However, as of January 6, 2016, Goode failed to provide the required
documentation regarding her utilities. On that date, the Authority mailed a letter
advising Goode that she would be terminated from the Program effective January
31, 2016. See Ex. A-13. In particular, the Authority advised Goode that she violated
her “family obligations” with the Authority’s “Administrative Plan for the
[Program].” Id.


             In explaining its decision to terminate Goode from the Program, the
Authority asserts that as administrator of the Program, it has a duty to ensure that
rent payments to landlords and utilities are properly applied. Appellee’s Br. at 15.
Here, Landlord notified the Authority that Goode failed to pay her portion of the rent
and did not place the utilities in her name. Thereafter, Goode failed to provide proof
of payment within the 10-day period specified by the Authority.


             Moreover, although given an opportunity to remain in the Program if
she provided monthly utility payment documentation for three months, Goode failed



                                         19
to provide the required documentation during the first two months. In light of the
circumstances in this case, including Goode’s receipt of a utility allowance, we
conclude that the Authority’s request that Goode provide timely proof of payment
of her utilities for three months was reasonable and relevant to the Authority’s
administration of the Program. 24 C.F.R. §982.551(b)(1); see Ex. A-2.


            Goode, however, cites several cases from other jurisdictions for the
proposition that technical violations of family obligations to provide requested
information do not warrant the drastic measure of termination of benefits. We find
these cases to be distinguishable because they each involved circumstances where
the Program participant was prevented by circumstances beyond his or her control
from meeting the requested requirements or whose failure to meet the requirements
was unintentional or otherwise reasonably justified.


            In the present case, Hearing Officer determined that Goode’s pattern of
conduct demonstrated a repeated disregard of the Authority’s reasonable and
relevant requests for documentation. H.O. Op. at 7. Unlike the benefit recipients in
the cases Goode cites, Goode offers no explanation justifying her failure to timely
provide the requested documentation prior to being threatened with termination.
Additionally, given a second chance at the November 2015 grievance hearing,
Goode thereafter failed to timely provide the monthly documentation regarding
utility payments.


            In sum, pursuant to 24 C.F.R. §982.552(c)(1), the Authority may
terminate Program assistance for a participant family if it violates any of the



                                        20
obligations in 24 C.F.R. §982.551.         A participant family must supply any
information that a PHA determines is necessary in the administration of the Program.
24 C.F.R. §982.551(b)(1).      Given the circumstances here, the documentation
requested by the Authority in the Grievance Requirements, as a condition of Goode’s
continued participation in the Program, was reasonable and relevant to the
Authority’s role in administering the Program. Yet, Goode failed to timely supply
the requested documents.


                              c. Serious Wrongdoing
              Goode further contends she ultimately provided all the documentation
the Authority requested. Thus, Goode asserts, the Authority’s only valid complaint
was the timing of her submissions. Considering the number of documents requested,
the short amount of time the Authority gave Goode to submit them, and the short
delay before she submitted them, Goode maintains it is difficult to understand how
the Authority could deem her violation so serious as to warrant termination of
assistance.


              Pursuant to 24 C.F.R. §982.552(c)(1)(i), the Authority may terminate
Program assistance for a participant family if it violates any of the obligations in 24
C.F.R. §982.551. At the August 2017 remand hearing, the Authority’s Executive
Director testified that Goode’s violations were an “automatic termination.” N.T. at
90; S.R.R. at 10b (emphasis added). To that end, Executive Director explained:

              [Can] I speak freely? Technically speaking for the
              violations that were given, it was an automatic
              termination. However, what we had is we had two
              children involved, and I didn’t want to see those children
              without housing. And the children, the one was young.


                                          21
                    What we had was a case there where if she would
             come back and comply with the [P]rogram, that she would
             have to provide on a monthly basis the requirements of the
             [P]rogram so we could be – especially for myself – assured
             that number one, the housing needs were being taken care
             of; and number two, she was in compliance with the
             [P]rogram.

Id. (emphasis added).


             As indicated by Executive Director’s testimony, the Authority
considered the relative gravity of Goode’s failure to promptly provide the requested
documentation when it decided not to automatically terminate her Program
assistance at the November 2015 grievance hearing. Rather, the Authority afforded
Goode another opportunity to provide documentation that she properly used her
utility allowance by paying her bills as a condition of her continued participation in
the Program.


             As emphasized above, 24 C.F.R. §982.552(c)(1)(i) specifically permits
the Authority to terminate Program assistance for a participant family if it violates
any of the participant’s obligations in 24 C.F.R. §982.551. Pursuant to 24 C.F.R.
§982.551(b)(1), a family must supply any information that a local housing authority
determines is necessary to the administration of the Program. “Information includes
any requested certification, release or other documentation.” Id.


             Nonetheless, pursuant to 24 C.F.R. §982.552(c)(2)(i), the Authority
may consider the effects of the termination of assistance on other family members
not responsible for the violation. Here, Executive Director indicated that he included
such considerations. See N.T. at 90-91; S.R.R. at 10(b)-11(b).

                                         22
             For the above reasons, we discern no error or constitutional violation in
Hearing Officer’s determination that under the circumstances in this case, the
Authority properly terminated Goode’s participation in the Program. 24 C.F.R.
§982.552(c)(1)(i); 24 C.F.R. §982.551(b)(1).


                   d. Fair Hearing; Impartial Hearing Officer
             Our review of Hearing Officer’s decision does not reflect any apparent
bias or prejudice. Although Hearing Officer served on the Authority’s Board of
Directors, this did not disqualify him from presiding as a hearing officer under 24
C.F.R. §982.555(e)(4). A hearing may be conducted by any person or persons
designated by the local housing authority, other than a person who made or
approved the decision under review or a subordinate of this person. Id. A tangential
relationship between a tribunal member and the litigation, without evidence of bias,
prejudice, capricious disbelief or prejudgment, is insufficient to warrant recusal.
Piccolella v. Lycoming Cty. Zoning Hearing Bd., 984 A.2d 1046 (Pa. Cmwlth.
2009).


             Furthermore, remarks made by a decision-maker during the course of a
proceeding, that are critical or disapproving of, or even hostile to counsel, do not
ordinarily support a claim of bias or impartiality. Penn St. L.P., v. E. Lampeter Twp.
Zoning Hearing Bd., 84 A.3d 1114 (Pa. Cmwlth. 2014). Such is the case here.
Goode’s allegations on appeal are insufficient to demonstrate any deep-seated
favoritism or antagonism that would render a fair decision by Hearing Officer
impossible. Id. Similarly, the transcript of the hearing before the Hearing Officer




                                         23
reveals nothing more than the Hearing Officer’s skeptic response to argument that
the written November 2015 Grievance Requirements were ambiguous.


             Therefore, we reject Goode’s contention that Hearing Officer’s position
on the Authority’s Board of Directors and his conduct toward her counsel during the
hearing violated Goode’s right to a fair hearing before an impartial hearing officer.
Penn Street; Piccolella.


                                   V. Conclusion
             Apparently, Goode has not received benefits since January 31, 2016.
Goode asks for benefits from the date of termination to the present. In light of the
foregoing, however, we discern no error or abuse of discretion in the Authority’s
termination of Goode’s participation in the Program. We also reject Goode’s
contention that she did not receive a full and fair hearing before an impartial hearing
officer. Accordingly, we affirm the trial court’s order upholding the Authority’s
termination of Goode’s housing assistance under the Program.




                                               _____________________________
                                               ROBERT SIMPSON, Senior Judge




                                          24
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

April A. Goode,                        :
                         Appellant     :
                                       :
                 v.                    :   No.    1517 C.D. 2018
Housing Authority of the City of       :
Shamokin                               :



                                     ORDER


            AND NOW, this 9th day of October 2019, for the reasons stated in the
foregoing opinion, the order of the Court of Common Pleas of Northumberland
County is AFFIRMED.




                                           _____________________________
                                           ROBERT SIMPSON, Senior Judge